Title: Thomas Jefferson to Gerard E. Stack, 29 August 1819
From: Jefferson, Thomas
To: Stack, Gerard E.


          
            Dear Sir
            Poplar Forest Aug. 29. 19.
          
          A severe spell of rheumatism has rendered me unable to answer letters with punctuality: this has been the less important as to your’s of the 13th because the question it proposes of better encouragement is one to which I am not competent to answer. this depends on the visitors who will meet in the beginning of October. they have fixed the tuition fees for the University at 30.D. and whether they will think it proper that the classical teacher shall have greater fees than the professors of the sciences, I cannot tell. it may be urged in favor of the distinction that the classical teacher has no salary, as the professors will have; but it may also be said they will be more numerously attended, which will multiply their fees. but the whole question as to numbers in the different schools is too conjectural as yet to consider any thing as fixed. my own opinion is still that all will be numerously attended. I do not doubt that the present engagements of the youth of the state being once free, more will be offered than can be accomodated in Charlottesville. you mentioned to me once that you could not attend more than 25. pupils. for 100. pupils then the aid of 3. ushers would be necessary. the principal then recieving the whole fees of the 25. of the highest classes, and ⅓ of the 75. of the lower classes would amount to 1500.D. a year, and each usher at 20.D. on 25. pupils would recieve 500.D. still all this depends on numbers which will require 3. or 4. months more to ascertain. I am sorry you have fixed on a day for retiring & on a condition which cannot be decided until nearly that day, because it produces the alternative of having our school suddenly dispersed by the retirement of the teacher, or of engaging another in time, which would render your resignation absolute, which I should see with real regret. should the visitors therefore decline an advance of tuition fees either on the ground of proportion, or that this is not a time for raising prices on one article when all others are likely to fall one half, I shall hope that you would not retire so abruptly as to not to give us time to provide a successor. some good offers have been rejected in the hope of your continuance. two of these are believed to be recoverable, but their distance would require time. I hope that a more favorable view of the prospects of the school will change produce a change of the purpose expressed in your letter, or at any rate that you will not leave the school under 3. months notice. should you however determine to adhere to the day announced in your letter, it becomes my duty to ask a decision without delay that I may make timely provision against the dispersion of the school. permit me at the same time to assure you that my sincerest wishes are for your continuance, in which case nothing would be wanting which I could do to promote the school and that my esteem & respect for you are truly great
          
            Th: Jefferson
          
        